Citation Nr: 1117408	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  91-54 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral visual disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim for service connection for chronic prostatitis.

4.  Entitlement to service connection for atherosclerotic heart disease.

5.  Entitlement to service connection for a skin disorder claimed as a scaling fungal infection.

6.  Entitlement to service connection for a diverticular disease to include diverticulitis.

7.  Entitlement to service connection for a sleep disorder.

8.  Whether the Veteran is competent for the purpose of the receipt of direct payment of Department of Veterans Affairs (VA) disability compensation benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to September 1954 and was a prisoner of war (POW) during the Korean Conflict for more than 30 days.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VA Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The appealed rating decisions include a February 1990 rating decision, in which the RO declined to reopen claims for service connection for a bilateral hearing loss and for a bilateral visual disorder.  These petitions to reopen have been the subject of a long procedural history since that time, which includes Remands by the Board in June 1991, December 1998, and November 2003.

In an April 2006 rating decision the RO declined to reopen a claim for service connection for chronic prostatitis, and denied service connection for a heart condition; a skin disorder claimed as a scaling fungal infection; a diverticular disease to include diverticulitis; and a sleep disorder.  The Veteran appealed as to the above claims.

The Veteran's reopened claims regarding (1) bilateral visual disorder, (2) bilateral hearing loss, and (3) chronic prostatitis; his service connection claims regarding (4) skin disorder claimed as fungal infection, (5) diverticular disease to include diverticulitis, and (6) sleep disorder; and (7) his challenge to the RO's determination that he is not competent for the purpose of direct receipt of VA compensation benefits are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a March 1955 rating decision, the RO denied the Veteran's claim for service connection for bilateral visual disorder; the Veteran was notified of the decision and of his appellate rights but he did not initiate an appeal.

2.  The evidence received since the March 1955 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral visual disorder.  

3.  In a July 1988 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss; the Veteran was notified of the decision and of his appellate rights but he did not initiate an appeal.

4.  The evidence received since the July 1988 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.  

5.  In a December 1998 decision the Board denied a claim for service connection for chronic prostatitis, and notified the Veteran of the decision and of his appellate rights but the Veteran did not appeal the Board's December 1998 decision.

6.  The evidence received since the December 1998 Board decision relates to an unestablished fact necessary to substantiate the claim for service connection for chronic prostatitis.   

7.  The Veteran is diagnosed with atherosclerotic heart disease; he is a former prisoner of war during the Korean Conflict and there are no intercurrent causes of that disease.


CONCLUSIONS OF LAW

1.  The RO's March 1955 rating decision that denied service connection for a visual disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence received since the March 1955 rating decision is new and material and the requirements to reopen the Veteran's claim for service connection for bilateral visual disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  The RO's July 1988 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

4.  The evidence received since the July 1988 rating decision is new and material; and the requirements to reopen the Veteran's claim for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

5.  The December 1998 Board decision that denied service connection for chronic prostatitis, is final.  U.S.C.A. § 7103(a) (West 2002); 38 C.F.R. § 20.1100 (2010).

6.  The evidence received since the December 1998 Board decision is new and material and the requirements to reopen the claim for service connection for chronic prostatitis have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

7.  Atherosclerotic heart disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claims for service connection for bilateral visual disorder, bilateral hearing loss, and chronic prostatitis; and remands those reopened claims to the AOJ for further development.  In this decision, the Board also grants service connection for atherosclerotic heart disease.  Thus, no further discussion of VA's duty to notify or assist is necessary regarding those claims. 

I.  Petition to Reopen Claim

Underlying the appealed petitions to reopen the claims for service connection for a bilateral eye disorder claimed as defective vision, bilateral hearing loss, and prostatitis, the Veteran is seeking entitlement to service connection for these disorders.  Prior to the current appeal regarding the claimed eye/defective vision disorder claim, in a March 1955 rating decision the RO denied service connection for bilateral pterygium and refractive error.  Prior to the current appeal regarding the claimed hearing loss, in a July 1988 rating decision, the RO denied service connection for defective hearing (bilateral hearing loss).  

A claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision; and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105(b) and (c).  If not perfected within the allowed time period, rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).

The appellant failed to perfect a timely appeal from the March 1955 and July 1988 rating decisions; therefore, those decisions became final as to the claimed bilateral vision disorder and hearing loss.  38 U.S.C.A. § 7105(b) and (c).  

Prior to the current appeal as to the prostatitis claim, the Board previously denied that underlying claim in a December 1998 Board decision.  When the Board disallows a claim, the disallowance becomes final unless the Chairman determines that reconsideration is warranted, or another exception to finality applies.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).  In this case, the Veteran did not appeal the Board's decision or file a motion for reconsideration of that decision.  Therefore the Board's December 1998 Board decision is final as to the prostatitis claim.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010).

Thus, there are prior final decisions on these three claims.  Thus before reaching the underlying claims of entitlement to service connection on the merits, the Board must first determine that new and material evidence has been presented in order to establish its jurisdiction to review the merits of the previously denied claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Id.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." See 38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The Court has held that the "determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim".  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In deciding whether to reopen a claim, VA is required to first review for its newness and materiality the evidence submitted by a claimant since the last final disallowance of a claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence received after the last final disallowance is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  


A.  Bilateral Eye Condition Claimed as Visual Disorder  

Review of the records contained in the claims file and apparently existing at the time of the March 1955 rating decision does not show any evidence pertinent to the Veteran's eye condition at that time.  However, as reflected in the March 1955 rating decision, the evidence of record at that time included the report of an induction examination showing bilateral internal pterygium that was not interfering with vision, with no evidence of injury or active eye pathology during service.  Visual acuity at discharge was recorded as 20/25 bilaterally.  

In the March 1955 rating decision the RO determined that bilateral pterygium was not incurred in or aggravated by service; and that the refractive error was a constitutional and developmental abnormality and not a disability under the law so as to warrant service connection.

The evidence received since the March 1955 rating decision includes statements from the Veteran and his wife and the transcript of a RO hearing in August 2000, service personnel and treatment records, reports of VA and private treatment records dated since that decision, as well as some service treatment records (examination reports) received since that rating decision and a VA application for out-patient treatment dated in April 1955 pertaining to an eye condition of pterygium and defective vision.  

A November 1985 VA treatment report contains a history of blurring of vision.  In an August 1989 statement from the Veteran's wife, she noted that the Veteran suffered from a detached retina of his left eye according to an ophthalmic test performed on June 15, 1989 and was to be evaluated for surgery.

The record since the March 1955 rating decision also contains the report of an April 2004 VA examination of the eyes.  That report contains diagnoses of several eye disorders and opinions relevant to the matter of whether there is a nexus between any eye disorder and service.  VA treatment records include problem lists that include refraction disorder, not otherwise specified, chronic conjunctivitis, and lens replacement necessary.

B.  Bilateral Hearing Loss  

The evidence of record at the time of the July 1988 rating decision included service treatment records, VA and private treatment records, and VA examination reports unrelated to the bilateral hearing loss claim.  The May 1987 VA audiology examination report shows that the Veteran reported he had progressive hearing loss since 1952.  The report contains an impression of hearing for speech is within normal limits, hearing loss from 3000 Hz up for the right ear, and from 4000 Hz for the left ear.

In the July 1988 rating decision the RO determined that the available service medical records were negative for hearing loss, that the Veteran provided an audiologic examination report showing that the right ear had hearing in the speech range that was within normal limits with mild to moderate high frequency hearing loss; and the left ear had hearing to 6000 Hz within normal limits with mild drop at 8000 Hz.  The RO determined that there was no indication of service connection for any hearing loss.

The evidence received since the July 1988 rating decision includes statements from the Veteran and his wife, service personnel and treatment records, reports of VA and private treatment records dated since that decision, and the transcript of a RO hearing in August 2000.  The evidence received since the July 1988 rating decision also contains the reports of VA audiology examinations in November 1994, March 1997 and April 2004.  

The report of the November 1994 VA audiology examination contains pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
35
60
LEFT
20
20
20
30
40

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 90 percent in the left ear.  

The report of the March 1997 VA audiology examination contains pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
45
65
LEFT
20
20
25
35
40

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 90 percent in the left ear.  

The report of the April 2004 VA audiology examination contains pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
50
55
90
LEFT
25
25
40
45
65

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 90 percent in the left ear.  The report concluded with a diagnosis of (1) right ear: mild to severe sensorineural hearing loss from 500 Hz to 4000 Hz; normal middle ear function; decreased word recognition score; and (2) left ear: hearing within normal limits from 500 to 1000 Hz with a mild to moderately severe sensorineural hearing loss from 1500 Hz to 4000 Hz; normal middle ear function; decreased word recognition score.

VA treatment records include problem lists that include chronic mycotic otitis externa, and sensorineural hearing loss.


C.  Chronic Prostatitis    

The evidence available at the time of the December 1998 Board decision includes statements from the Veteran and his wife, service personnel and treatment records, VA and private treatment records, and VA examination reports unrelated to the prostatitis claim.

In the December 1998 decision the Board determined that the medical evidence did not show a prostate problem in service or until 1985, when in January 1985 private treatment records showed diagnoses of benign prostatic hyperplasia, and chronic prostatitis.  The Board determined that there was no etiological link between that diagnosis and service.  

The evidence received since the December 1998 Board decision includes statements from the Veteran and his wife, the transcript of a RO hearing in August 2000, service personnel and treatment records, reports of VA and private treatment records dated since that decision.  VA treatment records include problem lists that include chronic prostatitis. VA and private treatment records show diagnoses of prostate symptomatology including prostate cancer.  

D.  Conclusions

With respect to each of these claims, to reopen there must be evidence submitted since the respective rating decisions and Board decision, which was not previously submitted (nor is cumulative or redundant of previous evidence); and such evidence by itself or when considered with previous evidence of record, must relate to an unestablished fact as discussed above, and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.    

Regarding each of the three claimed disorders subject to this appeal, as discussed above, at least some of the evidence received since the respective final rating decisions in March 1955 (bilateral eye condition claimed as defective vision) and July 1988 (bilateral hearing loss), and since the December 1998 Board decision (prostatitis), pertains to each of the claimed chronic conditions and was not available at the time of the prior final decisions adjudicating the claimed bilateral eye condition claimed as defective vision, bilateral hearing loss, and prostatitis.  

Moreover, as discussed above, at least some of the evidence received since the final decisions is not redundant or cumulative of the evidence available with respect to each claimed disorder.  

Regarding each of his claimed disorders, the Veteran has essentially attested as to a continuity of symptoms after service, though to different extents with respect to each disorder.  The new evidence for each shows material evidence of diagnoses referable to the claimed disorders on appeal, though these reports are not all supportive of the Veteran's claims with respect to the unestablished facts regarding the question of nexus.  

Since each of the final decisions in March 1955, July 1988, and December 1998, the Veteran has continued to complain of current symptomatology associated, respectively, with the claimed bilateral eye condition, bilateral hearing loss, and prostatitis.  The Veteran is certainly competent to attest to symptoms he is capable of perceiving.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or he has personal knowledge).  

Those reports by the Veteran are presumed credible for the purposes of reopening these claims as they are not shown to be inherently false or untrue, or beyond the competence of the Veteran to make them.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  The Board finds that this is such a case regarding each of the three claims, given the Veteran's reports of continuity of symptoms, and the medical evidence of the present conditions with respect to each claimed disorder. 

In sum, at least some of the additional evidence received since the last final decisions relates to unestablished facts necessary to substantiate each of the Veteran's three claims discussed above; that is, it relates to the question of whether there is a present disability that is etiologically related to service.  Such evidence is neither cumulative nor redundant of the evidence of record at the time of the last final denials of the claims, and raises a reasonable possibility of substantiating each of the claims on appeal.  Id.  As such, the claims on appeal for service connection for bilateral eye condition claimed as defective vision, bilateral hearing loss, and prostatitis, are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

II.  Service Connection for Heart Condition

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain conditions including arteriosclerosis and cardiovascular-renal disease, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Notably, the RO has been unable to obtain some service records of the Veteran beyond that discussed below.  In a letter to the Veteran in May 1996, the RO notified the Veteran that certain records could not be found.  To the extent that any of the Veteran's service treatment records are, through no fault of his own, unavailable, a heightened duty exists to assist the Veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (where the Veteran's service medical records have been destroyed or lost, there is a duty to advise the Veteran to obtain other forms of evidence).  In this case, the VA has made unsuccessful attempts to obtain some of the appellant's service records.  In such situations, the Board also has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Given the favorable outcome of the decision here, the Board concludes the VA's heightened duty to assist the Veteran, to explain findings and conclusions, and to consider the benefit-of-the-doubt rule, is satisfied in this case.

In addition to the rules above, for any Veterans who are former prisoners of war, if atherosclerotic heart disease or hypertensive vascular disease, including hypertensive heart disease and their complications including myocardial infarction, congestive heart failure, and arrhythmia, manifested to a degree of 10 percent or more at any time following discharge, then that disease is presumed to be service connected, even though there is no record of such disease during service, provided the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 C.F.R. § 3.307(a)(5); 38 C.F.R. § 3.309(c).  Competent evidence to the effect of an intercurrent injury or disease to support a conclusion that the disease was not incurred in service may serve to rebut the presumption of service connection.  38 C.F.R. §§ 3.307(d).

In this case, the record contains competent evidence of a present atherosclerotic heart disease.  VA treatment records in June 1989 contain diagnoses of arterial hypertension and angina pectoris.  VA treatment records contain problem lists that include angina pectoris, chronic ischemic heart disease, and high blood pressure.  The report of a January 1995 private X-ray examination of the Veteran contains findings of atherosclerotic thoracic aorta.

As the Board found in the December 1998 decision, the Veteran was a POW for more than 30 days during the Korean Conflict.  Therefore, as the medical evidence shows diagnoses including atherosclerotic heart disease, and that the condition has manifested to a compensable degree following service, and as verification is of record showing that the Veteran is a former prisoner of war, then that disease is presumed to be service connected, even though there is no record of such disease during service, provided the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 C.F.R. § 3.307(a)(5); 38 C.F.R. § 3.309(c).  

Further, there is no competent evidence to rebut the assumption of service connection.  That is, there is no competent evidence on file showing that an intercurrent injury or disease was the actual etiological agent for the Veteran's heart disease.  There are no opinions or medical evidence otherwise to the contrary.  As such, there is no evidence to preclude the conclusion that the Veteran's heart disease was incurred in service.  Therefore, the Veteran's heart disease is presumed to be service connected and thus service connection is warranted for the claimed chronic heart condition.


ORDER

New and material evidence has been received to reopen service connection for a bilateral eye condition claimed as defective vision; the claim is reopened.  To this extent, the appeal is granted.

New and material evidence has been received to reopen service connection for bilateral hearing loss; the claim is reopened.  To this extent, the appeal is granted.

New and material evidence has been received to reopen service connection for chronic prostatitis; the claim is reopened.  To this extent, the appeal is granted.

Service connection for atherosclerotic heart disease is granted.


REMAND

In light of the Board's decision reopening the claims for service connection for (1) bilateral eye condition claimed as defective vision, (2) bilateral hearing loss, and (3) chronic prostatitis, a remand is necessary to accord the RO an opportunity to adjudicate the issues on a de novo basis.  

A remand is also necessary for purposes of further development with respect to the underlying claims of service connection for bilateral eye condition claimed as defective vision, bilateral hearing loss, and chronic prostatitis.  A remand is also necessary for similar purposes with respect to the claims of service connection for a skin disorder claimed as a scaling fungal infection, diverticulitis, and a sleep disorder.  

There is evidence of current conditions referable to the claimed (1) bilateral eye condition claimed as defective vision, (2) bilateral hearing loss, and (3) chronic prostatitis, (4) skin disorder claimed as a scaling fungal infection, (5) diverticular disease to include diverticulitis, and (6) sleep disorder.  Diagnoses as to the first three claimed disorders were discussed in the decision above.  

Examinations of these claimed disorders are necessary to obtain medical opinions as to nexus.  There is evidence of current conditions/disorders referable to the claimed disorders on appeal, and evidence that these may be associated with incidents of service, or with already service-connected disabilities.  That evidence includes competent statements of the Veteran regarding a continuity of symptoms he is capable of perceiving.  Based on the foregoing, and since the information and evidence of record does not contain sufficient competent medical evidence to decide the claims, a medical examination with pertinent opinion is necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).

In particular, as to the claimed skin disorder, there is no evidence contained in the existing service treatment records, or in early National Guard examination records, of any skin condition referable to the currently claimed scaling fungal infection.  The first evidence of any skin disorder was not shown until August 1968, when in a private treatment record the Veteran's physician stated that the Veteran had had recurrent attacks of (the right ear) fungal infection.  VA treatment records show that the Veteran was seen in July 1973 for a recurring skin disease diagnosed as scaling fungal infection of the feet, severe, so far as no treatment was started.  

Recent private treatment records in April 2004 indicate that the Veteran was being treated for rectal cancer with metastasis to the liver and lung, and that secondary effects of the treatment included skin irritation, "the skin can peel and flake", dry scales, itching wet scaling, and burning.

On remand, is also the claim for service connection for chronic prostatitis.  The clinical evidence associated with that claim includes a diagnosis of prostate cancer, which may or may not be associated with the cancers in the same general location of the stomach, for which treatment has had secondary effects on the skin identified with similar symptoms as the claimed scaling skin disorder.  

In this way, the skin disorder claim is inextricably intertwined with the other pending claim for service connection for chronic prostatitis also addressed in the remand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue)), it will be deferred pending final disposition of the claim for service connection.  

Therefore, the skin disorder claim should be adjudicated in connection with the adjudication of the prostate disorder claim, and if on examination the examiner finds it as likely as not that any prostate symptomatology is linked to service, then an opinion should be obtained as to whether any skin disorder is as likely as not related to service or due to or aggravation by the prostate condition or any prostate derivative metastasis of cancer. 

Regarding the claim for service connection for diverticular disease to include diverticulitis, service connection is in effect for gastroesophageal reflux disease, duodenal ulcer disease, and hiatal hernia.  Given the anatomical and physiological interrelationships among the parts of the gastrointestinal tract, an opinion on any etiological relationship that the Veteran's service-connected disability may have on the claimed diverticular disease is necessary.  

As to the Veteran's sleep disorder claim, service connection is in effect for chronic paranoid schizophrenic disorder, which is evaluated at a significant level-with a disability rating of 100 percent-reflecting severe symptomatology associated with that psychiatric disability.  Sleep disorder symptomatology are associated generally with psychiatric disorder.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders. 

During a recent VA psychiatric examination, the examiner did not adequately focus on the Veteran's claimed sleep disorder, other than to merely record that the Veteran did not have sleep impairment.  The Veteran, however, is fully competent to attest that he has abnormal sleep symptomatology, and has done so in making his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating that "[l]ay testimony is competent ... to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection' ").  Therefore an opinion is necessary to determine whether there is any sleep disorder symptoms that are separate from the Veteran's service-connected psychiatric disability, and if so, whether it is as likely as not that such sleep disorder is caused or aggravated by the Veteran's service-connected psychiatric disability; or related to service directly.

In sum, based upon this record, the Board finds that these matters must be remanded because the current VA examination results do not describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, in an August 2010 rating decision, the RO determined that the Veteran was not competent to handle the disbursement of VA funds and notified him of the determination in a letter dated later that month.  In an October 2010 statement that was received that same month, the Veteran challenged the determination.  The Board accepts the Veteran's October 2010 statement as a Notice of Disagreement with the August 2010 rating decision.  See 38 C.F.R. § 20.201 (2010).  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment.

2.  The Veteran should be scheduled for appropriate VA examinations to determine the nature, extent, onset and etiology of any of the following disorders found to be present: (1) bilateral eye condition claimed as visual disorder, (2) bilateral hearing loss, (3) chronic prostatitis, (4) skin disorder claimed as a scaling fungal infection, (5) diverticular disease to include diverticulitis, and (6) sleep disorder.  All indicated studies should be performed, and all findings should be reported in detail in each examination report.  The claims files should be made available to and reviewed by the respective examiners.

For any (1) bilateral eye condition claimed as visual disorder, (2) bilateral hearing loss, (3) chronic prostatitis, (4) skin disorder claimed as a scaling fungal infection, (5) diverticular disease to include diverticulitis, and (6) sleep disorder, found to be present, the examiner must opine as to whether it is at least as likely as not that the diagnosed condition: 
(1) is related to or had its onset during service; 
(2) in the case of organic diseases of the nervous system, became manifest to a degree of 10 percent within one year from date of termination of service; or 
(3) is proximately due to or the result of a service-connected disease or injury, to include any such relationship between the claimed sleep disorder and the service-connected psychiatric disability, or between the claimed diverticular disease and the service-connected digestive system disability (gastroesophageal reflux disease, duodenal ulcer disease, and hiatal hernia). 
If the examiner determines that a chronic prostatitis condition or other prostate symptomatology to include cancer (including any metastatic cancer as derivative of the prostate disorder) is likely to be proximately due to or the result of service, then the examiner should opine as to the likelihood that a chronic skin disorder is proximately due to or the result of the chronic prostatitis condition/other prostate symptomatology.

In offering these opinions, the examiner should specifically acknowledge and comment on the Veteran's report of a continuity of symptoms since service pertaining to (1) bilateral eye condition claimed as visual disorder, (2) bilateral hearing loss, (3) chronic prostatitis, (4) skin disorder claimed as a scaling fungal infection, (5) diverticular disease to include diverticulitis, and (6) sleep disorder.  The rationale for all opinions expressed should be provided.

3.  The RO must issue the veteran an SOC with respect to his claim challenging the RO's August 2010 determination that he was not competent to directly receive VA compensation benefits, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue

4.  Then the RO should readjudicate the appeal.  If any benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran an opportunity to respond.  Then the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


